3 N.Y.3d 698 (2004)
JAMES NARES, Respondent, et al., Plaintiff,
v.
M & W WATERPROOFING et al., Appellants.
Court of Appeals of the State of New York.
Submitted July 6, 2004.
Decided September 21, 2004.
Motion by NTJ Associates for leave to appeal from the March 9, 2004 Appellate Division order dismissed upon the ground that the order does not finally determine the action within the meaning of the Constitution (see Whitfield v City of New York, *699 90 NY2d 777, 780-781 [1997]). Motion by M & W Waterproofing for leave to appeal from the April 8, 2004 amended judgment of Supreme Court dismissed as untimely (see Whitfield v City of New York, 90 NY2d 777, 781 [1997]).